Citation Nr: 0006423	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-43 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of a gastrectomy performed 
at a VA facility in December 1992, to include numbness in the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  These decisions include a February 1995 
rating decision, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for disability due to an esophageal 
tear incurred during a gastrectomy; and a March 1996 rating 
decision, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for stomach removal.  In an April 1998 
decision, the Board denied the initial claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for disability due 
to an esophageal tear incurred during a gastrectomy, but the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a gastrectomy performed at a VA facility in 
December 1992, to include numbness in the lower extremities, 
was remanded to the RO for further development.  The case has 
since been returned to the RO.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current disability, to include numbness in the lower 
extremities, and a gastrectomy performed at a VA facility in 
December 1992.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for residuals of a 
gastrectomy performed at a VA facility in December 1992, to 
include numbness in the lower extremities, is not well 
grounded.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that nerves were cut 
during the gastrectomy performed at a VA facility in December 
1992, resulting in numbness in the lower extremities.  In a 
November 1996 letter, the veteran reported that he had spoken 
to a doctor who agreed that the nerves in question had been 
cut during his gastrectomy.

The Board has reviewed the claims file and observes that, in 
December 1992, the veteran was hospitalized at a VA facility 
and underwent a total gastrectomy, as prior biopsies were 
suspicious for a carcinoma.  The veteran signed an informed 
consent form prior to this operation, and no complications, 
other than a promptly repaired esophageal tear, were noted in 
the hospital reports.  A January 1993 VA outpatient treatment 
record reflects that the veteran complained of paresthesias 
and decreased sensation in the area of the plantar surface of 
both feet.  However, the veteran complained of no other 
symptoms, and the examiner did not comment on the etiology of 
the veteran's reported neurological symptomatology.  Multiple 
subsequent VA outpatient treatment records reflect continued 
complaints of numbness in the lower extremities; again, 
however, these records contain no commentary regarding the 
etiology of this symptomatology.  Also, in a May 1998 letter, 
the RO informed the veteran that he could submit statements 
from his doctors in support of his claim, but he did not 
respond to this letter.

Overall, there is no competent medical evidence of a nexus 
between any current disability, to include numbness in the 
lower extremities, and a gastrectomy performed at a VA 
facility in December 1992.  Indeed, the only evidence of 
record supporting a nexus between the veteran's claimed 
disability and VA treatment is his own lay opinion, described 
above.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of gastrectomy performed at 
a VA facility in December 1992, to include numbness in the 
lower extremities, is well grounded.  Given the absence of 
competent medical evidence to support the veteran's claim, 
this claim must be denied as not well grounded.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

The Board observes that the RO denied the veteran's claim on 
its merits, while the Board has denied this claim as not well 
grounded.  Nevertheless, regardless of the disposition of the 
RO, the Board observes that the United States Court of 
Appeals for Veterans Claims has held that no prejudice to the 
veteran results in cases where the RO denies such a claim on 
the merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As noted above, the veteran 
did not respond to the RO's May 1998 letter requesting that 
he provide opinions from private doctors in support of his 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of a gastrectomy performed at a VA 
facility in December 1992, to include numbness in the lower 
extremities, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

